Citation Nr: 0211424	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  98-13 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 for 
additional disability due to Department of Veterans Affairs 
medical treatment.



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to April 
1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  In February 1998, the RO denied entitlement to 
compensation under 38 U.S.C. § 1151 for additional disability 
claimed to be due to VA Medical Center (VAMC) treatment.

The issue on appeal was originally before the Board in March 
2000, at which time it was remanded for additional 
evidentiary development.  The Board again remanded the claim 
in June 2001.  The requested development has since been 
completed, and the case is now ready for appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
his claim and the evidence necessary to substantiate his 
claim. 

2.  The preponderance of the evidence shows that the veteran 
does not have additional disability due to hospitalization or 
medical or surgical treatment provided by VA.

3.  There is no competent evidence that the proximate cause 
of the claimed additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
any such additional disability was an event which was not 
reasonably foreseeable.


CONCLUSION OF LAW

The criteria for VA benefits pursuant to 38 U.S.C.A. § 1151 
for a disability claimed to be caused by hospitalization, or 
medical or surgical treatment provided by the VA are not met.  
38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matter: Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2001)).  VA has now promulgated regulations 
implementing the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The Act is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Hence, it applies in the instant case.  The VCAA 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims and to 
notify them. 

The Board finds that the VA's duties under the VCAA and 
implementing regulations are fulfilled.  The claim has been 
considered on the merits, and not solely based on well-
groundedness.  The appellant was provided adequate notice as 
to the evidence needed to substantiate his claim.  
Discussions in the rating decisions, the statement of the 
case (SOC), the supplemental statements of the case (SSOCs), 
and letters sent to the appellant informed him of the 
information and evidence needed to substantiate his claim and 
what evidence was of record, and complied with the VA's 
notification requirements.  The RO also supplied the 
appellant with the applicable regulations in the SOC and 
SSOCs.  The communications provided the veteran with a 
specific explanation of the type of evidence necessary to 
substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  The appellant has declined a hearing.  All 
relevant evidence identified by the appellant which was 
available was obtained and considered.  The claims file 
contains the appellant's treatment records.  Also, he was 
afforded VA examinations for the purpose of determining the 
nature, severity and etiology of his claimed disabilities.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the appellant's claim.  The Board 
is unaware of any additional evidence which exists but has 
not been obtained.  Therefore, no further assistance to the 
appellant with the development of evidence is required.  In 
the circumstances of this case, a remand to have the RO take 
additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  VA has satisfied its obligation 
to notify and assist the appellant in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the appellant in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Applicable Law and Regulations

Title 38, U.S.CA. § 1151 provides that, where a veteran 
suffers an injury or an aggravation of an injury resulting in 
additional disability by reason of VA hospitalization, or 
medical or surgical treatment, compensation shall be awarded 
in the same manner as if such disability were service 
connected.  Subsequent amendments to 38 U.S.C.A. § 1151 made 
by Public Law 104-204 require a showing not only that the VA 
treatment in question resulted in additional disability but 
also that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable.  Those amendments apply to 
claims for compensation under 38 U.S.C.A. § 1151 which were 
filed on or after October 1, 1997.  VAOPGCPREC 40-97.  
Because the veteran's claim was filed in November 1997, the 
version of § 1151 that is applicable to this case is the 
amended version that is applicable to claims filed on or 
after October 1, 1997.  See Pub. L. No. 104-204, § 422(b)(1), 
(c), 110 Stat. 2926-27 (1996).  

In determining that additional disability exists, as applied 
to medical or surgical treatment, the physical condition 
prior to the medical or surgical treatment will be compared 
to the subsequent physical condition.  As applied to 
examinations, the physical condition prior to the disease or 
injury will be the condition at time of beginning the 
physical examination as a result of which the disease or 
injury was sustained.  As applied to medical or surgical 
treatment, the physical condition prior to the disease or 
injury will be the condition which the specific medical or 
surgical treatment was designed to relieve.  Compensation 
will not be payable under 38 U.S.C.A. § 1151 for the 
continuance or natural progress of disease or injuries for 
which the training, or hospitalization, etc., was authorized.  
It will be necessary to show that the additional disability 
is actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  The mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of training, hospitalization, 
medical or surgical treatment, or examination.  See 38 C.F.R. 
§ 3.358.  

III. Background Information

In this case, the veteran filed his claim for benefits under 
38 U.S.C.A. § 1151 in November 1997.  Therefore, under the 
statute and the opinion of the General Counsel cited above, 
the veteran's claim must be adjudicated under the version of 
38 U.S.C.A. § 1151 extant after the enactment of the 
statutory amendment, i.e., either VA negligence or fault or 
an event not reasonably foreseeable is required for his claim 
to be granted.

A review of the veteran's numerous statements indicates he is 
alleging that he was injured on several different occasions 
by VA treatment, the failure of VA to treat a disorder, and 
the failure to disclose a disorder found during an 
examination.  He is alleging that VA failed to treat him in 
December 1993 and January 1994 after he was involved in an 
automobile accident in November 1993.  He reported that he 
had to consult a private physician in July 1994 who diagnosed 
the presence of brain trauma.  The veteran alleges that he 
experiences headaches, tinnitus, coronary artery disease, 
vertebrae damage and other symptoms that could possibly have 
been prevented if the VAMC had treated him.  He further 
alleges that a VA health care practitioner "adjusted" his 
back in February 1995, causing permanent injuries.  He is 
alleging that he was forced to undergo a stress test in the 
fall of 1995 and when the examiner increased the speed of the 
machine, despite the veteran's protests, his hip was 
dislocated, causing more damage.  He is alleging that VA 
failed to inform him that he had coronary artery disease.  He 
alleged that strengthening exercises from "Linda" caused him 
injury.  He reports that Dr. Kiser, a VA physician, caused 
damage when he put two people on either side of the veteran 
and then tapped him on the shoulder, causing him to turn 
around and experience extreme pain and damage to the mid 
back.  He reports that he has limited walking ability, he is 
unable to stand for any length of time, and has constant pain 
as a result of VA treatment.

The evidence which has been presented also includes numerous 
private and VA treatment records.  Review of the veteran's 
claims file reveals that he submitted a claim for nonservice-
connected pension in August 1995 .  He asserted that he was 
disabled as a result of chronic back problems and headaches 
and anxiety which began in November 1993.  In connection with 
his claim, he was afforded VA examinations in October 1995.  
A neurology examination report shows that he had headaches 
which began two years earlier when he was in an auto accident 
and was thrown backwards and hit his head.  The impression 
was post-traumatic muscle tension headaches.  A VA 
psychiatric examination report from October 1995 shows that 
the diagnosis was dysthymic disorder, mild.  The report of a 
general medical examination conducted in October 1995 also 
noted the history of an auto accident in November 1993.  The 
diagnoses were (1) hypertension; (2) degenerative disk 
disease, cervical spine; (3) chronic lumbar strain with 
degenerative joint disease; (4) absence of right kidney by 
history; (5) benign prostatic hypertrophy.  None of the VA 
examination reports of October 1995 contained any indication 
that any of the disorders were due to or had been aggravated 
by VA medical treatment.  

In a letter dated in February 1996, the veteran reported that 
he was unable to work primarily due to headaches from brain 
trauma and back/hip injuries.  He also reported that he had 
numerous bouts of depression which he associated with his 
inability to live a full life due to his injuries.  

The RO subsequently obtained the veteran's VA treatment 
records.  For example, a VA neurology clinic record shows 
that the veteran was referred for evaluation of chronic neck 
and shoulder pain, a headache, tinnitus, etc, which began 
after a motor vehicle accident in November 1993 in which he 
suffered a whiplash injury and a concussion.  Similarly, a VA 
record dated in October 1995 shows that the veteran 
complained of having low back pain and pain in his left hip 
and leg for a week.  It was noted that he had a history of 
chronic low back pain after a motor vehicle accident in 1993.  
A VA graded exercise summary report dated in December 1995 
shows that the treadmill test was terminated due to hip pain.  
In a decision of February 1997, the RO granted a claim for 
nonservice-connected pension.

The veteran submitted his claim for benefits under § 1151 in 
November 1997.  He stated that he sought treatment at the VA 
on December 1993 for his auto accident injuries, but was not 
seen until the 27th of January and was only seen by a nurse 
instead of a doctor.  He reported that as a result he 
suffered terribly until he went to  a private doctor who 
diagnosed him with a brain trauma/concussion, a mixed motor 
neuropathy, and many other serious injuries.  In late 
February 1995, the private doctor reportedly referred the 
veteran back to the VAMC.  The veteran asserted that the 
treatment that he subsequently received caused an increase in 
the severity of his injuries.  He also stated that a stress 
test performed in the Fall of 1995 caused his hip to 
dislocate when he could not keep up with the treadmill.  

The RO subsequently obtained additional VA treatment records.  
A record dated in December 1993 shows that the veteran 
reported complaints of right upper trapezius and right neck 
and posterior headaches since an auto accident a month 
earlier in which he was struck from the rear.  It was noted 
that he had been under the care of a private orthopedist.  X-
rays had been negative.  Examination was within normal limits 
with mildly decreased range of motion.  The veteran was 
referred to neurosurgery.  A consultation report dated in 
January 1994 shows that the veteran again stated that he had 
neck pain into the lateral area of the cervical spine.  
Following examination, the assessment was that he was 
neurologically intact with exception of spasms involving the 
right mastoid area.  The impression was acute cervical 
strain.  Medication was prescribed and another appointment 
was made for March 1994.  

In a decision of February 1998, the RO denied the claim for 
benefits under § 1151.  The veteran subsequently perfected 
this appeal.  He also subsequently submitted additional 
documents in which he raised further allegations of 
wrongdoing by the VA medical center.  In a fax dated in July 
1998, the veteran asserted that prosecutors and judges had 
influenced the VA hospital to suppress medical care and 
evidence pertaining to his injuries.  In another fax dated in 
July 1998, the veteran asserted that while being treated at 
the VAMC he was assigned to a ward which turned out to be 
full of law enforcement personnel who subjected him to 
numerous scenarios to attempt to provoke him into a mental 
rage. 

The veteran also submitted a copy of a decision from the 
Social Security Administration dated in September 1999 which 
reflects that he was found to be disabled.  Also submitted 
were various medical records which had been contained in the 
files from the Social Security Administration.  

In the previous remand of June 2001, the Board noted that 
associated with the claims files was competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability in the form of the veteran's statements and 
clinical evidence of current disorders.  There was also 
evidence in the form of the veteran's allegations that he has 
additional injuries he allegedly experiences as a result of 
VA treatment and/or failure to treat his disorders.  The 
Board found, however, that the record did not contain 
sufficient medical evidence to decide the claim.  
Accordingly, the Board remanded the case to obtain an opinion 
as to whether or not the veteran has incurred additional 
injury due to negligence or fault in the treatment he 
received from VA or due to an event not reasonably 
foreseeable.  

In accordance with the Board's request, the veteran was 
afforded a joints examination by the VA in June 2002.  The 
report shows that the veteran's claims file was present and 
was reviewed by the examiner.  The veteran's outpatient 
treatment file was also reviewed.  It was noted that the 
veteran had claimed that he had neck and shoulder and a left 
hip condition due to VA treatment.  Based on review of the 
records and an interview with the veteran, the examiner noted 
that the veteran stated that originally that his symptoms 
began in 1993.  However, he later changed that after his 
record was discussed with him and stated that he had neck 
pain in 1988 following an injury at work.  Studies were done 
in February 1989 consisting of a CT of the thoracic lumbar 
junction which was described as an essentially negative study 
with a partial hemangioma at T8.  In addition, cervical spine 
studies revealed in December 1988 a small central herniated 
nucleus pulposus at C5 and C6.  The veteran stated that his 
original occupation consisted of installing electronic 
equipment, and included climbing towers and installing radios 
in cars.  

The VA examination report further shows that in November 1993 
the veteran was in an auto accident in which his vehicle was 
rear-ended.  The VA examination report contains an extensive 
account of the treatment which the veteran received since 
that accident.  Following physical examination, the diagnoses 
on the VA examination were (1) small central herniated 
nucleus pulposus C5-C6; (2) chronic cervical strain 
superimposed on degenerative disc disease; (3) degenerative 
spurring T12-L1 endplate; (4) lumbar disc degenerative 
disease - degenerative joint disease facets L3-L4, L4-L5 - 
degenerative disc disease L5-S1; (5) mild degenerative joint 
disease right and left hip and right and left shoulder; (6) 
post-traumatic headaches, muscle tension; and (7) dysthymic 
disorder.


The VA examiner also made the following comments with respect 
to the veteran's § 1151 claim:

The patient's claims file was evaluated and 
hospital file was evaluated.  The records show 
ample evidence of careful evaluation of the 
patient's complaints.  All tests were pertinent and 
prudent.  The treatment was selected and directed 
towards the patient's well being.  

In my opinion, there is no evidence that there was 
any increased or additional disabilities as a 
result of VA treatment or denial of treatment.

There was no evidence of an increased or additional 
disability that was caused by the care, negligence 
or the lack of the professional skill or judgment 
or similar instance of fault.  

There is evidence of correspondence in the record 
from the patient to the effect that he was 
"impressed with true desire of the VBA to improve 
the quality of his health care needs."  This was 
dated October 12, 1995 and an additional letter of 
gratitude dated November 4, 1995 was also present. 

An audiology examination was performed by the VA in May 2002.  
The report shows that the examiner reviewed the veteran's 
claims file and medical center records.  He noted that the 
veteran reported having a constant ringing tinnitus in both 
ears which had persisted since he was involved in a car 
accident in November 1993.  The first documentation of 
complaint of tinnitus in his medical center record was in 
September 1995.  The veteran associated the tinnitus with a 
TMJ condition.  Following examination, the examiner noted 
that the complaint of tinnitus is subjective and cannot be 
confirmed using objective measures.  Based on the veteran's 
report of onset of tinnitus following a motor vehicle 
accident, it was more likely than not that the tinnitus was 
related to his post head trauma syndrome.  The examiner 
further stated that "It is not likely that the veteran's 
tinnitus is the result of delayed medical treatment from 
VA."  

IV.  Analysis

Based on its review of the relevant evidence in this matter, 
and for the following reasons and bases, it is the decision 
of the Board that the preponderance of the evidence is 
against the claim for benefits under 38 U.S.C.A. § 1151, for 
disability alleged to be caused by hospitalization or medical 
or surgical treatment provided by VA.  The only medical 
opinions of record regarding the veteran's claim are the two 
VA opinions discussed above.  Those opinions both weigh 
against the claim.

Although the veteran has offered his own opinion that he had 
an increase in disability due to the treatment given by VA, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that lay persons, such as the veteran, are 
not qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).

For the foregoing reasons, the Board finds that a disability 
was not caused by hospitalization or medical or surgical 
treatment provided by VA.  In addition, there is no competent 
evidence that the proximate cause of the claimed additional 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of any such additional disability 
was an event which was not reasonably foreseeable.  
Accordingly, the Board concludes that the criteria for 
benefits under 38 U.S.C.A. § 1151, for disability claimed to 
be caused by hospitalization or medical or surgical treatment 
provided by VA, are not met.





 ORDER

Entitlement to benefits under 38 U.S.C.A. § 1151 for 
additional disability due to VA medical treatment is denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

